DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "laminated" in line 8.  It is unclear how this term should be interpreted because it is not supported or properly defined in Applicant’s written specification. As such, this term as written is understood to mean ‘attached’ or coupled.  Appropriate action required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan 2019/0146560.
Regarding claim 7, as best understood, Jan discloses a hinge device (130 Fig 5) configured to relatively rotatably connect a first chassis (110) and a second chassis (120) in an electronic apparatus (Fig 1), the hinge device comprising: (131 on one side) a first fixing plate (131a on one side) fixed to the first chassis (Fig 1, 5); a second bracket (131 on other side) comprising a second fixing plate (131a on other side) configured to be fixed to the second chassis (Figs 1, 5); the second fixing plate being rotatable relative to the first fixing plate at least from a folded form in which the first chassis and the second chassis are laminated to overlap in a surface normal direction to a flat plate form in which the first chassis (par 0030) and the second chassis are arranged in a direction perpendicular to the surface normal direction (par 0031); a first hinge block (131b on one side) that supports a first upper hinge shaft (212) and a first lower hinge shaft (214) arranged vertically between adjacent end surfaces of the first chassis and the second chassis in the flat plate form (both shafts arranged vertically along z-axis direction, Fig 10); and a second hinge block (131b on other side) that is arranged side by side with the first hinge block in an axial direction of the first upper hinge shaft and the first lower hinge shaft (as depicted Fig 5), and supports a second upper hinge shaft (212) and a second lower hinge shaft (214) arranged vertically between the adjacent end surfaces in the flat plate form (Fig 10, par 0038), wherein in the flat plate form, the first upper hinge shaft and the second upper hinge shaft are coaxial (Fig 15), wherein in the flat plate form, the first lower hinge shaft and the second lower hinge shaft are coaxial (Fig 15), wherein the first bracket further comprises: a first lower arm (structure comprising h3—not labeled, Fig 5) connected to the first lower hinge shaft to be connected rotatably relative to the first hinge block (Figs 8-10); and a first upper arm (structure comprising h2—not labeled, Fig 5) connected to the second upper hinge shaft to be connected rotatably relative to the second hinge block (Figs 8-10), and wherein the second bracket further comprises: a second upper arm (structure comprising h2 on other side—not labeled, Fig 5) connected to the first upper hinge shaft to be connected rotatably relative to the first hinge block (Figs 8-10); and a second lower arm (structure comprising h3—not labeled, Fig 5) connected to the second lower hinge shaft to be connected rotatably relative to the second hinge block (Figs 8-10). (Note, the second bracket has same description as first bracket, but on other/opposite side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan 2019/0146560 in view of Bohn 8,982,542. 
Regarding claim 1, Jan as best understood, discloses an electronic apparatus (Fig 1) comprising: a first chassis (110); a second chassis (120) adjacent to the first chassis (Fig 1); a first display (112) provided on an upper surface of the first chassis (Fig 1); ; and a hinge device (130) that connects the first chassis and the second chassis so as to be relatively rotatable at least from a folded form in which the first chassis (par 0030) and the second chassis are laminated to overlap in a surface normal direction to a flat plate form in which the first chassis and the second chassis are arranged in a direction perpendicular to the surface normal direction (par 0031), wherein the hinge device comprises: a first bracket (131 on one side) comprising a first fixing plate (131a on one side) fixed to the first chassis (Fig 1, 5); a second bracket (131 on other side) comprising a second fixing plate (131a on other side) fixed to the second chassis (Figs 1, 5); a first hinge block (131b on one side) that supports a first upper hinge shaft (212) and a first lower hinge shaft (214) arranged vertically between adjacent end surfaces of the first chassis and the second chassis in the flat plate form (both shafts arranged vertically along z-axis direction, Fig 10); and a second hinge block (131b on other side) that is arranged side by side with the first hinge block in an axial direction of the first upper hinge shaft and the first lower hinge shaft (as depicted Fig 5), and supports a second upper hinge shaft (212) and a second lower hinge shaft (214) arranged vertically between the adjacent end surfaces in the flat plate form (Fig 10, par 0038), wherein in the flat plate form, the first upper hinge shaft and the second upper hinge shaft are coaxial (Fig 15), wherein in the flat plate form, the first lower hinge shaft and the second lower hinge shaft are coaxial (Fig 15), wherein the first bracket further comprises: a first lower arm (structure comprising h3—not labeled, Fig 5) connected to the first lower hinge shaft to be connected rotatably relative to the first hinge block (Figs 8-10); and a first upper arm (structure comprising h2—not labeled, Fig 5) connected to the second upper hinge shaft to be connected rotatably relative to the second hinge block (Figs 8-10), and wherein the second bracket further comprises: a second upper arm (structure comprising h2 on other side—not labeled, Fig 5) connected to the first upper hinge shaft to be connected rotatably relative to the first hinge block (Figs 8-10); and a second lower arm (structure comprising h3—not labeled, Fig 5) connected to the second lower hinge shaft to be connected rotatably relative to the second hinge block (Figs 8-10) (Note, the second bracket has same description as first bracket, but on other/opposite side). 
Jan discloses the claimed invention except for explicitly teaching a second display provided on an upper surface of the second chassis.  
Bohn however teaches a second display (112) provided on an upper surface of a second chassis (104, Fig 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jan to include a second display on the second chassis, as taught by Bohn, in order to provide an additional screen to display a larger graphical user interface so users may enjoy a larger screen, thereby improving accessibility and functionality.
Regarding claim 2, Jan in view of Bohn discloses the electronic apparatus according to claim 1, further comprising a cable passage portion (492) that is arranged side by side with the first hinge block or the second hinge block in the axial direction (Fig 8a) and through which a cable (490) connecting the first chassis (402) and the second chassis (404) is passed.  (See Fig. 7 of Bohn). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge device to include a cable passage portion including a cable as claimed, and as taught by Bohn, in order to have the cable safely located at a bending crevice of the hinge necessarily protected, therefore reducing cable damage near surface edges and further improving reliability.
Regarding claim 6, Jan in view of Bohn discloses the electronic apparatus according to claim 1, since Jan teaches the hinge device comprises a plurality of sets each of which includes the first hinge block, the second hinge block, the first bracket, and the second bracket (see Fig 5 of Jan).
Regarding claim 8, Jan in view of Bohn discloses the hinge device according to claim 7, further comprising: a cable passage portion (492) that is arranged side by side with the first hinge block or the second hinge block in the axial direction (Fig 8a), and through which a cable connecting the first chassis and the second chassis is to be passed (See Fig. 7 of Bohn).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge device to include a cable passage portion including a cable as claimed, and as taught by Bohn, in order to have the cable safely located at a bending crevice of the hinge necessarily protected, therefore reducing cable  damage near surface edges and further improving reliability.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. the following is a statement of reasons for the indication of allowable subject matter.
Claim 3 recites: The electronic apparatus according to claim 2, wherein the cable passage portion comprises: a third hinge block that supports a third upper hinge shaft that is coaxial with the first upper hinge shaft and the second upper hinge shaft in the flat plate form, and a third lower hinge shaft that is coaxial with the first lower hinge shaft and the second lower hinge shaft and is arranged with the third upper hinge shaft vertically in the flat plate form; a fourth hinge block that supports a fourth upper hinge shaft that is coaxial with the first upper hinge shaft and the second upper hinge shaft in the flat plate form, and a fourth lower hinge shaft that is coaxial with the first lower hinge shaft and the second lower hinge shaft and is arranged with the fourth upper hinge shaft vertically in the flat plate form; a third bracket that comprises a third fixing plate fixed to the first chassis, and a third lower arm connected to the third lower hinge shaft to be connected rotatably relative to the third hinge block; a fourth bracket that comprises a fourth fixing plate fixed to the second chassis, and a fourth upper arm connected to the third upper hinge shaft to be connected rotatably relative to the third hinge block; a fifth bracket that comprises a fifth fixing plate fixed to the first chassis, and a fifth lower arm connected to the fourth lower hinge shaft to be connected rotatably relative to the fourth hinge block; and a sixth bracket that comprises a sixth fixing plate fixed to the second chassis, and a sixth upper arm connected to the fourth upper hinge shaft to be connected rotatably relative to the fourth hinge block, wherein the third hinge block is located at a position between each of the third lower arm and the fourth upper arm and each of the fifth lower arm and the sixth upper arm, wherein the fourth hinge block is located on a side opposite to a third hinge block side of the fifth lower arm and the sixth upper arm, wherein the third hinge block comprises: a shaft support portion that is adjacent to the third lower arm and the fourth upper arm and supports the third upper hinge shaft and the third lower hinge shaft; and a hollow first cable passage hole that is located at a position between the shaft support portion and each of the fifth lower arm and the sixth upper arm, communicates between an upper space located on an axis of the third upper hinge shaft and a lower space located on an axis of the third lower hinge shaft, and is open to the fifth lower arm and the sixth upper arm, wherein the fifth bracket comprises a hollow second cable passage hole that communicates between the first chassis and the lower space and communicates with the first cable passage hole, and wherein the sixth bracket comprises a hollow third cable passage hole that communicates between the second chassis and the upper space and communicates with the first cable passage hole.  These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 4 recites: The electronic apparatus according to claim 1, wherein in the flat plate form, the first upper hinge shaft and the second upper hinge shaft each have a shaft center at a position coinciding with the upper surface of each of the first chassis and the second chassis or at a position higher than the upper surface. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 5 recites: The electronic apparatus according to claim 1, wherein in the flat plate form, the first lower hinge shaft and the second lower hinge shaft each have a shaft center at a position coinciding with a lower surface of each of the first chassis and the second chassis or at a position lower than the lower surface. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/ Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841                                                                                                                        September 9, 2022